 WRIGHT & LOPEZ OF ALABAMAWright & Lopez of Alabama and CommunicationsWorkers of America, AFL-CIO. Case 10-CA-15531June 30, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge and amended charge filed onFebruary 26 and 29, 1980, respectively, by Com-munications Workers of America, AFL-CIO,herein called the Union, and duly served onWright & Lopez of Alabama, herein called Re-spondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 10, issued a complaint on March I 1,1980, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on December14, 1979, following a Board election in Case 10-RC-11809, the Union was duly certified as the ex-clusive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about December21, 1979, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On March18, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On April 17, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 24,1980, the Board issued an order transferring theproceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed a response to Notice To ShowCause.I Official notice is taken of the record in the representation proceed-ing, Case 10-RC-11809. as the term "record" is defined in Secs 102.68and 102.69(g) of the Board's Rules and Regulations,. Series 8, as amendedSee LTV Electro.sytems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968): Golden Age Bew'verage Co., 167 NLRB 151 (1967). enfd. 415F.2d 26 (5th Cir. 1969): Intertype Co. v. Penello, 269 F Supp. 573(D.CVa. 1967): Folleor Corp. I. 164 NLRB 378 (1967), enfd 397 F2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended.250 NLRB No. 51Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondentadmits certain factual allegations of the complaintbut attacks the validity of the Union's certificationon the grounds that the Board erred in overrulingits objections to the election in the underlying rep-resentation case. Respondent, in its response to theBoard's Notice To Show Cause, further asserts thatthere are factual issues as yet unresolved which re-quire a hearing for proper and complete adjudica-tion. Counsel for the General Counsel, on the otherhand, argues that there are no litigable matterswarranting a hearing because the issues concerningthe Union's certification were litigated and deter-mined in the underlying representation case. Weagree with the General Counsel.A review of the record, including that of therepresentation proceeding, Case 10-RC-11809, in-dicates that the Union won the election conductedon August 9, 1979, pursuant to a Stipulation forCertification Upon Consent Election. The Employ-er, Respondent herein, filed timely objections toconduct affecting the results of the election, alleg-ing that the Union made material misrepresenta-tions during the election campaign at such timethat the Employer had no reasonable opportunityto reply, that certain of these representations ex-ceeded the bounds of legitimate campaign propa-ganda, and that the "laboratory conditions" neces-sary for a fair and impartial election were therebydestroyed. After investigation, during which bothparties were afforded the opportunity to presentevidence, the Regional Director issued, on Septem-ber 28, 1979, his Report on Objections in which heconcluded that Respondent's objections did notraise material or substantial issues of fact or law af-fecting the results of the election. Accordingly, herecommended that the objections be overruled andthe Union certified.Respondent thereafter filed exceptions to the Re-gional Director's report in which it asserted thatcertain of the Regional Director's findings and con-clusions were contrary to the evidence and to con-trolling Board precedent. Respondent requestedthat the election be set aside and a new election di-rected or, in the alternative, that a hearing be heldin order that further factual data might be obtainedfor the record. On December 14, 1979, the Board,after reviewing the record in the light of Respond-329 I) ECISIONS OF NATIONAl. LABOR RELATIONS BOARDent's exceptions and brief, adopted the RegionalDirector's findings and recommendations and certi-fied the Union.2In the instant proceeding Respondent would thusappear to be attempting to litigate matters whichwere or could have been heard and determined inthe representation proceeding. Specifically, withrespect to the hearing contention, it is well estab-lished that parties do not have an absolute right toa hearing. It is only when the moving party pre-sents a prima facie showing of "substantial and ma-terial issues" which would warrant setting aside theelection that it is entitled to an evidentiary hear-ing.3It is clear that, absent arbitrary action, thisqualified right to a hearing satisfies all statutoryand constitutional requirements.4It is also clearthat Respondent has made no such showing in theunderlying representation proceeding or herebefore us.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.5All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant theMotion for Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is an Alabama corporation with of-fices and places of business located in Decatur,In agreeing with the Regional Director that Ihe misrepresentationsalleged in the Respondent's objections did not warrant setting the elec-lion aside. Member Penello so found for the reasons set forth in ShoppingKart Ihoid Market, Inc., 228 NLRB 1311 (1977). the principles of whichhe still adheres to, See his dissenting opinion in General Knit oj' Callor-nia. Inc., 239 NLRB 619 (1978).: Mdmines anufacturing Co.. 203 NLRB 527 (1973). enfd 500 F 2d 914(8lh Cir 1974), E-Z Davies Chevrolet, 161 NLRB 138() (1966)Amanulganated Clothing Workers of Amnerica I Winfield 1ManluJi turingCompany., Inc.] v. N.L.R.B.. 424 F.2d 818. 828 (D C. Cir. 1970).; GuljCorv Automnoltive Warehouse. Inc.. 230 NLRB 881 (1977).' See Pitthburgh Platte Glas Co. v .VL.R.B. 313 U S 146. 162 (1941);Rules and Regulations of the Board. Secs. 102 67(f) and 102.69(c)Huntsville, Sheffield, Florence, Jasper,6and Cull-man, Alabama, where it is engaged in constructionwork consisting of laying underground cable andconduit, building manholes, and erecting telephonepoles. During the calendar year prior to the issu-ance of the complaint, a representative period, Re-spondent purchased and received in the State ofAlabama goods valued in excess of $50,000 directlyfrom suppliers located outside the State of Ala-bama.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDCommunications Workers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.111. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All construction, production and maintenanceemployees, including mechanics, machine op-erators, truck drivers, and laborers employedby Wright & Lopez of Alabama out of itsNorth Alabama Division, including its Deca-tur, Alabama, Huntsville, Alabama, Sheffield,Alabama, Florence, Alabama, Jasper, Alabamaand Cullman, Alabama facilities, but excludingall roving-crew employees, technical and pro-fessional employees, office clerical employees,foremen, guards and supervisors as defined inthe Act.We note that Respondent denies in its answer to the complaint that ithas a place of business located at Jasper, Alabama. However, in the Stip-ulation for Certification Upon Consenit Election agreement executed byRespondent on July 16, 1979. which document is part of the record inthis case, the appropriate collective-bargaining unit is described as includ-ing employees out of, inter alia. Respondent's Jasper. Alabama, facility:the commerce statement contained in that agreement likewise refers toRespondent's places of business as including Jasper. Alabama, According-ly, we hase included herein the geographic locations included in thecommerce and appropriate unit stipulations contained in that document,noting that a finding as to whether or not Respondent has or had a placeo(f business located at Jasper, Alabama, would nol affect our conclusionsthat Respondent is engaged ia commerce within the meaning of the Actor that it unlawfully refused to bargain will the U'niion If Respondentdoes not maintainl a place of busitness in Jasper. Alabama. it may nmoire inan appropriate proceeditng Io amenld he cerilificatioll reflect that fact. WRIGHT & O()PEZ O()F AI.ABAMA2. The certificationOn August 9, 1979, a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 10, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton December 14, 1979, and the Union continues tobe such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about December 17, 1979,and at all times thereafter, the Union has requestedRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about December 21, 1979, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondent has, sinceDecember 21, 1979, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company. Inc..136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS Oi LAWI. Wright & Lopez of Alabama is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. Communications Workers of America. AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All construction, production and maintenanceemployees, including mechanics, machine opera-tors, truckdrivers, and laborers employed byWright & Lopez of Alabama out of its North Ala-bama Division, including its Decatur, Alabama;Huntsville, Alabama; Sheffield, Alabama; Florence,Alabama; Jasper, Alabama; and Cullman, Alabamafacilities, but excluding all roving-crew employees,technical and professional employees, office clericalemployees, foremen, guards and supervisors as de-fined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. Since December 14, 1979, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about December 21, 1979,and at all times thereafter, to bargain collectivelywith the above-named labor organization as the ex-clusive bargaining representative of all the employ-ees of Respondent in the appropriate unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en- DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Wright & Lopez of Alabama, Decatur, Huntsville,Sheffield, Florence, Jasper, and Cullman, Alabama,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with CommunicationsWorkers of America, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All construction, production and maintenanceemployees, including mechanics, machine op-erators, truck drivers, and laborers employedby Wright & Lopez of Alabama out of itsNorth Alabama Division, including its Deca-tur, Alabama, Huntsville, Alabama, Sheffield,Alabama, Florence, Alabama, Jasper, Alabamaand Cullman, Alabama facilities, but excludingall roving-crew employees, technical and pro-fessional employees, office clerical employees,foremen, guards and supervisors as defined inthe Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at its Decatur, Huntsville, Sheffield,Florence, Jasper, and Cullman, Alabama, facilitiescopies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by theI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board"Regional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 10,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe will not refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Communications Workers of America,AFL-CIO, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.We will, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All construction, production and mainte-nance employees, including mechanics, ma-chine operators, truck drivers, and laborersemployed by Wright & Lopez of Alabamaout of its North Alabama Division, includ-ing its Decatur, Alabama, Huntsville, Ala-bama, Sheffield, Alabama, Florence, Ala-bama, Jasper, Alabama and Cullman, Ala-bama facilities, but excluding all roving-crew employees, technical and professionalemployees, office clerical employees, fore-men, guards and supervisors as defined inthe Act.WRIGHT & LOPEZ OF ALABAMA332